Citation Nr: 0432152	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  01-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis media of the 
right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO rating decision 
which, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for chloracne due to Agent Orange exposure and a 
claim for service connection for otitis media of the right 
ear.  In November 2001, the veteran testified at a Travel 
Board hearing at the RO.  

In a March 2002 decision, the Board, in pertinent part, 
reopened the veteran's claim for service connection for 
chloracne due to Agent Orange exposure.  In March 2002, the 
Board also undertook additional development of the evidence, 
as to the remaining issues on appeal, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
In May 2003, the Board remanded this appeal to the RO for 
further action.  A June 2004 RO decision granted service 
connection and a 10 percent rating for chloracne.  Therefore, 
such issue is no longer before the Board.  


FINDINGS OF FACT

The veteran denied service connection for otitis media of the 
right ear in July 1989, and the veteran did not appeal.  
Evidence submitted since then is cumulative or redundant of 
previously considered evidence, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  






CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for otitis media of the right 
ear, and the July 1989 decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2003); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1967 to April 1970.  His service medical records indicate 
that on a medical history form at the time of the June 1967 
enlistment examination, he checked that he had running ears.  
The veteran also checked that he had no ear, nose, or throat 
problems.  The reviewing examiner indicated that the veteran 
had drainage from the right ear for three months with 
probably no treatment.  The June 1967 objective enlistment 
examination report indicated that the veteran had severe, 
acute, otitis of the right ear that was disqualifying.  There 
was a notation that the veteran would be reevaluated in three 
months.  There was a further notation, dated in September 
1967, that his condition was healed with moderate scarring 
and was not disqualifying.  Another September 1967 treatment 
entry noted that the veteran was initially seen with a 
perforated eardrum which had completely healed with medical 
treatment.  

A July 1969 treatment entry noted that the veteran complained 
of a right ear infection.  It was reported that he had a past 
history of external otitis in the right ear with a perforated 
drum.  The veteran indicated that he had decreased hearing in 
the right ear.  The impression was old scarring with possible 
early external otitis.  An August 1969 consultation report 
related an impression which included otitis externa, grade 
IV.  A March 1970 treatment entry noted that the veteran was 
seen for an ear problem.  On a medical history form at the 
time of the April 1970 separation examination, the veteran 
checked that he did have running ears or ear, nose, or throat 
problems.  The April 1970 objective separation examination 
report included a notation that the veteran's ears were 
normal.  

Private treatment records dated from June 1970 to July 1971 
show treatment for disorders including ear complaints.  A 
January 1971 treatment entry from C. D. Pritchard, M.D., 
noted that the veteran had drainage of the ear.  

The veteran underwent a VA general medical examination in 
October 1972.  The examiner reported that the anterior 
portion of the right tympanic membrane was hyperemic without 
bulging.  There was no drainage and the anterior auditory 
canals were clear.  It was noted that there was no obvious 
defect in hearing.  The diagnoses did not specifically refer 
to a right ear problem.  

Private treatment records dated from August 1974 to May 1988 
refer to treatment for disorders including right ear 
problems.  A June 1982 treatment entry from Dr. R. Aquadro 
noted that the veteran had a chronic right ear infection at 
times which was draining and the he reported that he had 
suffered from such condition since he was in Vietnam.  The 
assessment was chronically infected right otitis media.  A 
September 1983 treatment entry from Dr. R. Aquadro noted that 
the veteran had a lot of problems with his ears since he was 
in Vietnam and that he was treated as a child with drops in 
his ears.  It was reported that the veteran did have some 
subacute chronic inflammation in both canals as well as a 
little bit in both eardrums.  Dr. Aquadro indicated that 
there was no real congestion, but that there was infection, 
which was most likely bilateral otitis externa.  A November 
1986 treatment entry from the Shea Clinic noted that the 
veteran reported that he had recurrent ear infections for the 
past twenty years and that he presently had a left ear 
infection.  

In July 1988, the veteran filed a claim for service 
connection for an ear condition.  

The veteran underwent a VA ear disease examination in March 
1989.  He reported that he had a history of a chronic ear 
infection.  The veteran also stated that he had a history of 
flying in aircraft and that there had been an episode of 
severe tinnitus and pain with a resulting tympanic membrane 
perforation of the right ear.  The impression included status 
post a left tympanomastoidectomy in 1985.  There was no 
reference to a right ear condition.  

In July 1989, the RO denied service connection for otitis 
media in the right ear.  It was noted that the veteran's 
otitis media of the right ear existed prior to service and 
that there was no evidence of service aggravation.  

Private treatment records dated from October 1989 to October 
1990 show treatment for several disorders.  

In March 1991, the veteran attempted to reopen his claim for 
service connection for an ear condition.  The claim was 
abandoned.  

Private treatment records dated from May 1991 to March 2000 
reflect treatment for disorders including right ear 
complaints.  An August 1991 entry from Dr. Aquadro noted that 
the veteran complained that his right ear was bothering him.  

In May 2000, the veteran submitted a request to reopen his 
claim for service connection for otitis media of the right 
ear.  

In a statement received in July 2000, the veteran reported 
that his chronic otitis media was exacerbated during tours in 
Vietnam due to non-treatment and conditions beyond his 
control.  He reported that he sought treatment after his 
separation at a VA facility and that he was treated with 
indifference and that his disorder was misdiagnosed.  He 
stated that his condition worsened and caused fevers, bloody 
drainage, and infection of the "mastoid bone".  The veteran 
indicated that, over the years, it was evident that he had a 
severe chronic condition.  

Private treatment records dated from July 2000 to November 
2000 refer to continued treatment.  

At the November 2001 Travel Board hearing, the veteran 
testified that when he first volunteered for service, he had 
a right ear infection and he was turned down.  He stated that 
he was told to come back when his ear was healed.  The 
veteran indicated that he was treated for right ear 
infections on multiple occasions during service.  He 
indicated that his right ear problem worsened during his 
period of service.  The veteran's wife also testified in 
support of his claim.  

A February 2002 statement from Dr. Pritchard reported that he 
treated the veteran for multiple infected sebaceous cysts on 
the posterior surfaces of both ears and both postauricular 
surfaces in 1970.  Dr. Pritchard did not refer to a right ear 
condition.  

The veteran underwent a VA ear disease examination in July 
2002.  It was noted that he had was sounded like a 
tympanomastoidectomy on the left side at a clinic many years 
earlier.  He reported that he had not had difficulty with 
draining of the ears, vertigo, or otalgia since that time.  
The examiner reported that the veteran had intact eardrums, 
bilaterally, and that his canals were dry.  

A July 2002 VA audiological examination report related a 
diagnosis of hearing within normal limits, bilaterally.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, the Board finds it has meet the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in March 2001 
statement of the case, a November 2001 Board hearing, an 
October 2003 letter, and a July 2004 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for otitis media of the right ear.  The 
discussions in the rating decisions, the statement of the 
case, the supplemental statement of the case, and at the 
hearing held in November 2001 have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)  [The 
Board notes that the definition of "new and material 
evidence" was been changed, but the latest definition only 
applies to applications to reopen a finally decided claim 
received by the VA on or after August 29, 2001; thus this 
change does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).]  

The veteran did not appeal the July 1989 RO decision which 
denied service connection for otitis media of the right ear, 
and that decision became final.  The evidence considered at 
the time of the June 1989 RO decision included the veteran's 
service medical records which indicated that at the time of 
the June 1967 objective enlistment examination, he had 
severe, acute, otitis of the right ear.  There was a further 
notation on the enlistment examination, dated in September 
1967, that his condition was healed with moderate scarring.  
Subsequent service medical records showed treatment for right 
ear problems.  A July 1969 treatment entry noted that the 
veteran complained of a right ear infection and that he had a 
past history of external otitis in the right ear with a 
perforated drum.  The impression was old scarring with 
possible early external otitis.  An August 1969 consultation 
report referred to otitis externa.  The April 1970 objective 
separation examination report included a notation that the 
veteran's ears were normal.  

Subsequent private and VA treatment records dated from June 
1970 to March 1989, including VA examination reports, show 
treatment for right ear complaints and included assessments 
of right otitis media.  

The evidence submitted since the July 1989 decision includes 
private and VA medical records dated from October 1989 to 
July 2002 which reflect treatment for right ear complaints on 
occasion.  However, a recent July 2002 VA ear disease 
examination report did not indicate that the veteran 
presently had a right ear condition.  One requirement for 
service connection is the presence of a current claimed 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  Even 
assuming the presence of current otitis media of the right 
ear, there is no evidence indicating that the veteran's 
claimed condition was incurred in or aggravated by service.  

Upon consideration of the additional medical evidence 
submitted since the RO's July 1989 decision, the Board finds 
while the additional medical records may be new, they are not 
material as they do not link any current otitis media of the 
right ear with the veteran's period of service.  The 
additional records are not so significant that they must be 
considered in order to fairly decide the merits of the claim 
for service connection.  The Board concludes that new and 
material evidence has not been submitted since the July 1989 
RO decision.  Thus, the claim for service connection for 
otitis media of the right ear has not been reopened, and the 
July 1989 RO decision remains final.  


ORDER

The application to reopen a claim for service connection for 
otitis media of the right ear is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



